
	
		I
		112th CONGRESS
		1st Session
		H. R. 2763
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. McDermott (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend section 402(a)(2)(M) of the Personal
		  Responsibility and Work Opportunity Reconciliation Act of 1996 to extend by two
		  years the special rule relating to eligibility for benefits under the
		  supplemental security income program for certain aliens and victims of
		  trafficking.
	
	
		1.Extension of SSI eligibility
			 for certain aliens and victims of traffickingSection 402(a)(2)(M) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1612(a)(2)(M)) is amended—
			(1)in the
			 subparagraph heading, by striking 2011 and inserting 2013; and
			(2)in each of clauses
			 (i)(I) and (ii), by striking 2011 and inserting
			 2013.
			
